948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellant,v.Josephine Cherry MARK, a/k/a Cherry Josephine Mark.
No. 90-3193.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for enlargement of time to file motion to govern further proceeding, appellant's motion to govern further proceedings and the opposition thereto, and appellee's motion to govern further proceedings, it is


2
ORDERED that the motion for enlargement of time be granted.   The Clerk is directed to file the lodged pleadings.   It is


3
FURTHER ORDERED that the district court's order filed July 23, 1990 be vacated and the case remanded for further proceedings consistent with  Florida v. Bostick, 111 S.Ct. 2382 (1991), and  United States v. Lewis, 921 F.2d 1294 (D.C.Cir.1990).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.